DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/20 has been entered.

Response to Arguments
Applicant's arguments filed 09/11/20 have been fully considered but they are not persuasive. 
On pages 5-6 regarding prior art rejections Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees but notes that the use of perforations to allow separation of something into multiple elements is such an exceptionally well-known technique that a further rejection is made, below. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for claiming “separating a portion of the tubular body adjacent the proximal end of the tubular body remote from the flange member into strips and folding the strips outwardly from the tubular body; the strips being perforated to allow for separation from an adjacent strip”. 
It appears the claim is first claiming that the tubular body portion is separated to form the strips, but then the claim indicates that the strips are perforated to allow for separation from an adjacent strip. It is unclear whether the strips are perforated in order to allow for separation from an adjacent strip after the separating of the tubular body into the strips, or whether this is an attempt to claim the same thing twice. It appears as if Applicant is claiming that after the strips are formed from the tubular body, the strips are additionally perforated, to allow further/subsequent separation (so that one strip separates, for example, into two strips). 
It is further unclear however, for referring to “an adjacent strip” since it is unclear how this relates (if at all) to the previously claimed “strips”.  
Remaining claims are unclear for depending on an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik etal. (US 20120143141 A1), hereinafter known as Verkaik in view of Flom et al. (US 6048309 A), hereinafter known as Flom, further in view of Sloot (US 20070283607 A1).
Regarding claim 1 Verkaik discloses a method for implanting an apparatus for protecting a heart for use with an inlet element of a blood pump ([0003]-[0004] “protecting” the heart from the implanted, tubular penetrating tip of the MCD or VADs is understood to include not allowing leaks, preventing overgrowth, obtain uninterrupted flow, etc (since leaking could endanger the life of the patient, which would be a danger to the heart itself)) comprising:
advancing a flange member of the apparatus (Figure 11b item 204) in a radially constricted configuration through an opening of a heart wall ([0080] collapsed configuration; [0002] a “vessel” of a human body is the heart; [0004]), the flange member including a retaining element defining a tubular body defining a proximal end (Figure 11a item 201) and extending proximally out of the heart through the opening ([0010]), the flange member being configured to transition to a radially expanded configuration after passage through the opening of the heart wall ([0010]), the flange member further defining an annular pocket including a flexible annular washer disposed therein (see Figures 3a-d and [0053], [0055]: the “flexible annular washer” is understood to be the wireform structure; the “annular pocket” is made from the elastomeric material, which surrounds the inner, annular shaped wireform “washer”. See also [0082] the elastomeric annular pocket with inner wireframe washer is applicable to all embodiments);
positioning the flange member and the retaining element to overlie an interior surface of the heart wall surrounding the opening ([0010]);
advancing the inlet element through the opening of the heart wall and through the flange member to a position beyond the annular pocket (Figure 16 item 304) and mounting the inlet element of the blood pump to the heart (Figure 16 item 302 is understood to be the “inlet element” of the blood pump, which is mounted to the heart by advancing it (302) through the heart wall, as it lies beyond the flange (Figure 16));
to prevent heart tissue from entering the inlet element ([0093]);
connecting a portion of the tubular body adjacent its proximal end to an exterior surface of the heart wall ([0084]), that portion being configured to promote cardiac tissue ingrowth ([0083]); 
but is silent with regards to the portion being secured being the tubular body separated into outwardly extending strips, which are perforated to allow their separation from an adjacent strip.
However, regarding claim 1 Flom teaches a device for providing access through a part of the patient’s body (abstract) which includes strips which are folded outwardly back (Figures 1-2 item 18) to provide a method of prima facie case of obviousness. The Examiner notes the such a configuration change is also simply just a shape change: a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). While the “operation” of the specific connection would change, the operation of the apparatus as a whole would not change, and the given connection between the flange 240 and heart can be achieved equally with strips of material.
Further, regarding claim 1 Sloot teaches that materials can be manufactured in one piece with perforations to allow for their separation in use ([0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Verkaik Flom Combination so that the strips of the Combination are manufactured together with perforations to allow for Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979) ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004). 
Regarding claim 3 the Verkaik Flom Sloot Combination teaches the method of claim 1 substantially as is claimed,
wherein Verkaik further discloses mounting the inlet element includes fastening an independent mounting element on an exterior of the heart wall independently of the flange member (Figure 12 item 230).
Regarding claim 4 the Verkaik Flom Sloot Combination teaches the method of claim 3 substantially as is claimed,
wherein Verkaik further discloses mounting further includes engaging the mounting element (230) with the retaining element (201) to retain the inlet element (302) in position relative to the mounting element, and to retain 
Regarding claim 9 the Verkaik Flom Sloot Combination teaches the method of claim 1 substantially as is claimed,
wherein Verkaik further discloses the flange member is resilient and biased in the radially expanded configuration ([0010] self-expanding; [0081]-[0082] self-expanding Nitinol wireframe embedded in silicone).

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik and Flom  and Sloot as is applied above in view of Miles et al. (US 20030023255 A1), hereinafter known as Miles.
Regarding claim 5 the Verkaik Flom Sloot Combination teaches the method of claim 4 substantially as is claimed,
wherein Verkaik further discloses the mounting element defines a bore (Figure 15 shows the bore located through item 230),
wherein the flange member is advanced through the bore into the opening (Figure 12 shows the flange member 240 located through the bore) and the retaining element extends through the bore after advancement of the flange member through the opening (Figure 12 shows item 201 extending through the bore ),
but is silent with regards to fastening the mounting element to the heart before advancing the flange member through the opening in the heart wall.
claim 5 Miles teaches an apparatus for helping to connect a blood pump to a heart, which includes a mounting element (Figure 2 item 12) which is fastened to the heart before advancing of the remainder of the apparatus therethrough (Figure 2 shows the mounting element being secured to the heart before the remainder of the cannula is advanced therethrough).
Verkaik and Miles are involved in the same field of endeavor, namely blood pumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Verkaik Flom Sloot Combination by having the mounting element be attached to the heart before advancement of the remainder of the cannula therethrough (which when combined with the cannula of Verkaik includes the flange member), such as is taught by Miles as an obvious alternative to securing the apparatus to the heart after insertion of the apparatus through the heart. The Examiner notes that a person of ordinary skill in the art would be faced with two alternatives: securing the apparatus as a whole before complete insertion/setup, or after. MPEP 2143 indicates that it would have been obvious to try if there are a finite number of predictable solutions with anticipation of success. Accordingly, the Examiner believes a prima facie case of obviousness is proven in this case with regards to the order of securement to tissue.
Regarding claim 6 the Verkaik Flom Sloot Miles Combination teaches the method of claim 5 substantially as is claimed,
wherein Verkaik further discloses engaging the mounting element (230) includes constricting the bore of the mounting element to retain the 
Regarding claim 8 the Verkaik Flom Sloot Miles Combination teaches the method of claim 6 substantially as is claimed,
wherein Verkaik further discloses advancing the flange member (204) through the opening of the heart wall further includes:
placing the flange member within a guiding tube ([0010] having an open distal end ([0078] if the introducer tool includes a member which extends through the device as a whole in order to facilitate cutting of the heart wall, the guiding tube must inherently have an open distal end in order to allow passage of the cutting part therethrough), advancing the open distal end of the guiding tube through the opening of the heart wall, and advancing the flange member through the open distal end of the guiding tube ([0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/07/20